UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7011



RONALD FIELDS, a/k/a Kato,

                                              Plaintiff - Appellant,

          versus


UNITED   STATES   OF   AMERICA;   MICHAEL   A.
SCHLOSSER; MICHAEL E. LEE; MARCIA G. SHEIN;
ROBERT H. EDMUNDS, JR.; DAVID B. SMITH; ANNA
MILLS WAGONER; RUSSELL A. ELIASON; JUDGE WARD;
CHIEF JUDGE TILLER; JUDGE WILLIAMS; JUDGE
KING; JUDGE GREGORY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CA-03-350-1)


Submitted:   October 22, 2003          Decided:     November 12, 2003


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Fields, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ronald Fields appeals the district court’s order accepting the

magistrate      judge’s     recommendation    and,    under   28    U.S.C.   §

1915(e)(2)(B) (2000), denying relief on Fields’ complaint, which

raised claims under 42 U.S.C. § 1983 (2000) and Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Fields v. United States, No. CA-03-350-1 (M.D.N.C. June 10, 2003).

We   dispense    with     oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                       2